DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Allowable Subject Matter
Claims 1, 4-8, 11-14 and 17-21 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record of Rasmussen teaches a first map presentation of a first map region at a first zoom level, in response to a search request, retrieving a plurality of search results corresponding to one or more points of interest; generating a target map region that can present the plurality of search results,  identifying a second zoom level corresponding to the target map region, the second zoom level being different from the first zoom level; responsive to identifying the second zoom level, automatically generating a second map presentation that presents the plurality of search results in the target map region at the second zoom level.  The prior art references fail to teach or suggest the combination of the limitations which include determining, by the mobile computing device, whether a distance between the first map region and the target map region exceeds a threshold distance; when the distance fails to .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrea Long whose telephone number is (571)270-1055.  The examiner can normally be reached on Monday - Thursday 6:30 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANDREA N LONG/Primary Examiner, Art Unit 2175